10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-00748-JLR Document 98 Filed 05/30/19 Page 1 of 3

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

AT SEATTLE
WILLIAM R. CLAYTON and JILL D. No. 2:18-cv-00748-JLR
CLAYTON,
STIPULATION AND ORDER OF
Plaintiffs, DISMISSAL WITH PREJUDICE OF
DEFENDANT ELECTROLUX HOME
v. PRODUCTS, INC.

AIR & LIQUID SYSTEMS
CORPORATION, et al., [PROPOSED |

Defendants.

STIPULATION

Plaintiffs William R. Clayton and Jill D. Clayton (hereinafter “Plaintiffs”), and Defendant .
Electrolux Home Products, Inc., as Successor in Interest to Copes Vulcan, Incorrectly Identified
as Copes-Vulcan, Inc. (hereinafter “Electrolux”) by and through their counsel of record, stipulate
that all claims against Electrolux only may be dismissed with prejudice and without costs or fees

as to any party in the above-captioned matter, reserving to Plaintiffs their claims against the other

parties.

i

My

Ml
STIPULATION AND ORDER OF DISMISSAL WITH Tanenbaum Keale, LLP
PREJUDICE OF DEFENDANT ELECTROLUX HOME One Convention Place

701 Pike Street, Suite 1575

PRODUCTS, INC. - 1 Seattle WA 98101

(2:18-cv-00748-JLR) (206) 889-5150

 

 

 
10
iv
12
13
14
15
16
17

18
49
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00748-JLR Document 98 Filed 05/30/19 Page 2 of 3

DATED this 29™ day of May 2019.

By: s/Ruby K. Aliment (with permission)
Ruby K. Aliment, WSBA #51242
BERGMAN DRAPER OSLUND, PLLC
821 —2"4 Avenue, Suite 2100

Seattle, WA 98104

Telephone: (206) 957-9510

Email: ruaby@bergmanlegal.com

Attorneys for Plaintiffs

STIPULATION AND ORDER OF DISMISSAL WITH
PREJUDICE OF DEFENDANT ELECTROLUX HOME
PRODUCTS, INC. -2

(2:18-cv-00748-JLR)

DATED this 29" day of May 2019.

By: s/Alice C. Serko

Alice C. Serko, WSBA #45992
TANENBAUM KEALE LLP
One Convention Place

701 Pike Street, Suite 1575
Seattle WA 98101

(206) 889-5150.

Email: aserko@tktrial.com

seattle. asbestos@tktrial.com

Attorneys for Electrolux Home Products, Inc.

Tanenbaum Keale, LLP
One Convention Place
701 Pike Street, Suite 1575
Seattle WA 98101
(206) 889-5150

 

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00748-JLR Document 98 Filed 05/30/19 Page 3 of 3

ORDER OF DISMISSAL
THIS MATTER having come before the Court by way of stipulated motion by Plaintiffs
and Defendant Electrolux Home Products, Inc., as Successor in Interest to Copes Vulcan,
Incorrectly Identified as Copes-Vulcan, Inc. (hereinafter “Electrolux”) to dismiss all claims against
Electrolux, with prejudice and without fees and costs, and the Court being fully advised in the
premises, now, therefore, it is hereby ORDERED as follows:
All of Plaintiffs’ claims against Electrolux only are hereby dismissed with prejudice and

without costs as to any party.

 

DATED Max al, 20g

Qu 4% Qed

THE HON BLE JAMES L. ROBART

 

 

PRESENTED BY:

By: s/Alice C, Serko

Alice C. Serko, WSBA #45992
TANENBAUM KEALE LLP
One Convention Place

701 Pike Street, Suite 1575
Seattle WA 98101

(206) 889-5150

Email: aserko@tktrial.com

seattle.asbestos@tkirial.com

 

Attoreys for Electrolux Home Products, Inc.

STIPULATION AND ORDER OF DISMISSAL WITH Tanenbaum Keale, LLP

PREJUDICE OF DEFENDANT ELECTROLUX HOME One Convention Place
701 Pike Street, Suite 1575

PRODUCTS, INC. - 3 Seattle WA 98101

(2:18-cv-00748-JLR) (206) 889-5150

 

 

 
